United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, LITTLE ROCK
POSTAL & DISTRIBUTION CENTER,
Little Rock, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-843
Issued: August 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 6, 2007 appellant filed a timely appeal from a January 22, 2007 merit
decision of the Office of Workers’ Compensation Programs that denied his occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he developed
an occupational disease in the performance of duty.
FACTUAL HISTORY
On July 27, 2005 appellant, then a 58-year-old electronic technician, filed an
occupational disease claim alleging that he developed bilateral Meniere’s disease, which caused
hearing loss, tinnitus, imbalance, vertigo and dizziness, in the performance of duty. He stated
that he first became aware of his condition on March 15, 2005 and first related it to his
employment on July 26, 2005. Appellant stopped work on July 24, 2005 and did not return.

In an August 11, 2005 statement, appellant explained that he experienced acoustical
trauma during military service but also asserted that the employing establishment’s public
address (PA) system was excessively loud and that he was occasionally required to travel
through a loud “air handler/air compressor” room to get to the “ET library.” He explained that
he was exposed to “max noise level” for between four to six hours in an average workday.
Appellant also submitted a “Meniere’s journal” detailing his symptoms. The employing
establishment submitted a position description, progress notes and audiometric testing data.
In a March 13, 2005 report, Dr. John J. Shea, Jr., a Board-certified otolaryngologist,
diagnosed Meniere’s disease, left ear greater than right and noted that appellant’s medical history
was significant for exposure to “loud noise of weapons” in Vietnam during his military service.
On April 7, 2005 he explained that appellant’s complaints of moderate bilateral hearing loss and
ringing noise were caused by his Meniere’s disease.
Appellant also provided operative reports detailing two ear surgeries that he underwent
while working for the employing establishment. On January 23, 2001 Dr. Michael McGhee, a
Board-certified otolaryngologist, performed a right tympanoplasty and recorded preoperative and
postoperative diagnoses of “tympanic membrane perforation right ear” with “conductive hearing
loss.” On July 7, 2003 Dr. John R.E. Dickens, an otolaryngologist, performed a left
tympanoplasty and recorded preoperative and postoperative diagnoses of “recurrent perforation,
left tympanic membrane.” On May 24, 2004 he noted appellant’s complaints of swelling,
tenderness, popping or inability to pop and tinnitus in both ears. Dr. McGhee diagnosed bilateral
“fairly significant eustachian tube dysfunction,” mixed right hearing loss and sensorineural left
hearing loss and bilateral tinnitus. He was unable to determine the cause of appellant’s
complaints of “vibration in the ear and thumping sound.”
In a September 12, 2005 form report, Dr. Shea noted appellant’s symptoms of hearing
loss, increased inner ear pressure and tinnitus and diagnosed Meniere’s disease. He checked a
box agreeing that appellant’s history of injury corresponded to an occupational disease. In a
September 23, 2005 narrative report, Dr. Shea stated that he believed that the direct cause of
appellant’s Meniere’s disease was “acoustical trauma in military service and surgical trauma of
bilateral tympanoplasty.” However, he opined that appellant’s federal employment accelerated
and aggravated his ear conditions. Dr. Shea stated:
“I am confident the acoustic trauma while in military service caused his ear
problems and his present conditions were latent until 1999 when he was exposed
to long-term excessive noise in his workplace, due to high speed mail sorting
equipment, loud PA system and noisy towing equipment. [Appellant] was
certainly predisposed because of acoustical trauma incurred in military service,
but if not precipitated, his hearing loss and Meniere’s disease were accelerated
and permanently aggravated by his six years of employment with the [employing
establishment].”
Dr. Shea recommended that appellant “terminate his employment because his current work
environment would only aggravate his Meniere’s disease and continue to damage his hearing.”

2

On October 28, 2005 the Office referred appellant to Dr. David Hatfield, a Boardcertified otolaryngologist, for a second opinion examination. An October 18, 2005 statement of
accepted facts indicated that “on a busy night, noise exposure was every 10 minutes, lasting
20 seconds to 2 minutes.”
In a November 14, 2005 report, Dr. Hatfield noted appellant’s history of acoustical
trauma incurred in military service and symptoms of hearing loss, tinnitus, dizziness and vertigo.
He explained that appellant experienced “substantial risk” of dizziness due to his work around
high speed mail sorting equipment and occasional tasks performed while elevated in a lift.
Dr. Hatfield concluded that appellant was unable to perform traditional work activities but stated:
“As to whether that is the direct cause of this problem is more difficult. My
suspicion is that this problem goes back to his military injury in Vietnam. That
was the instigating damage that caused the subsequent development of his
Meniere’s syndrome. Subsequent surgeries have not helped. I do not think the
current noise is causative of his problem and that is, in fact, controversial. There
is no medical assurance or data that would indicate that this amount of noise
exposure would contribute to the development of his Meniere’s disease compared
to what he has already had. It probably has contributed to some degree to
continual loss of hearing that has occurred, but on the other hand Meniere’s in and
of itself will contribute to continual loss of hearing.”
Dr. Hatfield stated that he could not “directly link” appellant’s hearing loss “causatively to his
current employment as opposed to his past history and the Meniere’s disease that he has.” In an
accompanying Office form report, he checked a box stating that appellant’s sensorineural
hearing loss was due “in part” to his federal employment. Nonetheless, Dr. Hatfield explained,
“noise exposure at this occupation is tiny compared to the previous exposure injury, surgery and
disease he had previously.” He also answered “no” to the question of whether workplace noise
exposure was of sufficient intensity to have caused appellant’s hearing loss.
The Office subsequently received November 16 and December 21, 2005 reports from
Dr. Christopher Danner, a Board-certified otolaryngologist, who confirmed Dr. Shea’s diagnosis
of bilateral Meniere’s disease and advised that appellant’s Meniere’s disease was “likely
secondary to an autoimmune component.”
On January 13, 2006 an Office medical adviser opined that appellant had bilateral
Meniere’s disease and bilateral hearing loss caused by middle ear disease. The medical adviser
noted that Dr. Hatfield stated that he could not “directly link” appellant’s hearing loss and
Meniere’s disease to noise exposure while a federal employee but checked a box opining that the
hearing loss was due in part to noise exposure during his federal employment. He concluded:
“In my opinion, there is inadequate evidence in the record to relate [appellant’s] hearing loss to
job noise exposure.” The medical adviser recommended that appellant be referred for another
opinion.

3

On February 2, 2007 the Office referred appellant to Dr. Charles E. Hollingsworth, a
Board-certified otolaryngologist, for another second opinion evaluation. In a March 15, 2006
report, Dr. Hollingsworth noted appellant’s complaints of “worsening sensorineural hearing loss”
and vertigo as well as appellant’s diagnosed Meniere’s disease. He stated:
“[Appellant’s] right TM [tympanic membrane] perforations throughout the years
are obviously not related to his … employment. His left cholesteatoma with
eardrum reconstruction is not work related. [Appellant’s] Meniere’s disease,
which is a metabolic problem, likewise is not work related. Should [he] truly
have inner ear autoimmune disease, this also would not be work related. Both
Meniere’s disease and autoimmune disease can cause devastating sensorineural
hearing loss. Both can also lead to chronic unsteadiness, vertigo and/or nausea. It
is my medical opinion that [appellant] has severe bilateral sensorineural hearing
loss. This is due to a combination of noise exposure prior to [f]ederal
employment, progressive Meniere’s disease and possible inner ear autoimmune
disease. I do not consider his present hearing status work related. Likewise his
chronic low grade vertigo is not due to work[-]related conditions.”
Dr. Hollingsworth also checked a box on the Office’s form report indicating that appellant’s
sensorineural hearing loss was not due to his federal civilian employment.
By decision dated March 30, 2006, the Office denied appellant’s occupational disease
claim finding that appellant’s ear conditions and hearing loss were not work related.
On April 4, 2006 appellant requested an oral telephone hearing.
After appellant requested a hearing, an Office hearing representative, in a June 23, 2006
decision, remanded the case upon finding that the statement of accepted facts inaccurately stated
the frequency and duration of appellant’s noise exposure at work. The hearing representative
directed additional factual and medical development.
Subsequently, the employing establishment submitted information concerning workplace
noise, including an Occupational Safety and Health Administration’s inquiry and the employing
establishment response to complaints about the volume on the PA system. The employing
establishment noted that it investigated on October 8, 2003 and found that the maximum noise
emitted by the PA system was 62.4 decibels. The employing establishment also submitted noise
exposure data, some of which was previously of record, for various areas within the employing
establishment. This data, from July 13, 2005, revealed average sound levels of up to 83.1
decibels with a maximum sound level of 93.8 decibels. The Office modified the statement of
accepted facts to reflect that appellant was exposed to between four and six hours of machine
noise and a loud public address system per shift.
On December 5, 2006 the Office referred appellant to Dr. Hollingsworth for a follow-up
examination. In a December 19, 2006 report, Dr. Hollingsworth reiterated his opinion that
appellant’s sensorineural hearing loss was not caused by noise exposure during his federal
civilian employment. He explained that appellant had preexisting Meniere’s disease with
“possible autoimmune inner ear problems” and noted Dr. Shea’s treatment. Dr. Hollingsworth

4

explained: “Audiograms around this time revealed worsening hearing in both ears across all
frequencies. Serial audiograms revealed a fluctuating loss with some mild improvement on one
test and worsening on the next. This is consistent with Meniere’s disease.” He concluded that
appellant’s sensorineural hearing loss was caused by noise exposure incurred prior to his federal
civilian employment and also explained that, while appellant complained of dust in the
employing establishment facilities, this would not contribute to his sensorineural hearing loss.
Dr. Hollingsworth explained that sensorineural hearing loss is a condition which accumulates
over a period of years and does not ordinarily result in the type of rapid deterioration appellant
experienced. Rather, he stated that appellant’s “hearing problems are metabolic in nature and
have nothing to do with workplace noise exposure. I know [appellant] thinks his workplace
conditions worsened his Meniere’s disease, but it would have worsened regardless of any
working environment.”
By decision dated January 22, 2007, the Office denied appellant’s occupational disease
claim.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.2
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.3
An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.4 The test for determining whether
appellant sustained a compensable occupational disease or injury is three-pronged. To establish
the factual elements of the claim, appellant must submit: “(1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.”5
1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

5

Michael R. Shaffer, 55 ECAB 386, 389 (2004), citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 3.

5

The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.6 The
opinion of the physician must be based on a complete factual and medical background of the
claimant7 and must be one of reasonable medical certainty8 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9
ANALYSIS
The Board finds that appellant did not meet his burden of proof in establishing that he
developed an occupational disease in the performance of duty. The record reflects that appellant
had preexisting Meniere’s disease, tinnitus and hearing loss dating from his time in military
service but that he was also exposed to some degree of noise from various sources while working
for the employing establishment. However, appellant has not met his burden of proof in
establishing that his ear conditions and hearing loss are causally related to conditions of his
federal civilian employment.
In support of his claim, appellant submitted several medical reports from Dr. Shea. In his
September 23, 2005 report, Dr. Shea determined that appellant’s condition was rooted in noise
exposure during his military service and that his two ear surgeries also contributed to appellant’s
hearing loss and other conditions. However, he opined that appellant’s hearing problems and
Meniere’s disease may have been accelerated or aggravated by noise exposure at the employing
establishment. However, Dr. Shea’s opinion does not establish a causal relationship between
appellant’s hearing problems and his federal civilian employment because it does not include
sufficient explanation or rationale to support his conclusions. He noted that appellant was
exposed to noise from high speed mail sorting equipment, a loud public address system and
noisy towing equipment. However, Dr. Shea did not address the frequency and duration or the
intensity of these sources of noise exposure or provide detailed explanation as to how they
affected appellant’s preexisting Meniere’s disease and inner ear problems. He also did not
otherwise explain why appellant was not solely due to the natural progression of his preexisting
conditions. Dr. Shea’s other opinions as well as the operative reports from Dr. McGhee and
Dr. Dickens and the functional capacity evaluation from Dr. Danner did not address causal
relationship and thus are of limited probative value on that issue.10

6

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

7

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

8

John W. Montoya, 54 ECAB 306 (2003).

9

Judy C. Rogers, 54 ECAB 693 (2003).

10

See, e.g., Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (medical evidence which does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

6

The Office referred appellant to Dr. Hatfield for a second opinion. Dr. Hatfield discussed
causal relationship and concluded, by checking a box on a form report, that appellant’s condition
was due in part to noise exposure during his tenure with the employing establishment. However,
he also indicated on the same form report that appellant’s workplace noise exposure was not of
sufficient intensity or duration to have caused his hearing loss. Although Dr. Hatfield noted that,
noise exposure during federal employment could have caused some of appellant’s hearing
problems, he explained that Meniere’s disease also was known to cause hearing to deteriorate
even without noise exposure. He characterized the question of causal relationship as
“controversial” and concluded in his narrative report that appellant’s hearing deterioration was
ultimately caused by his preexisting Meniere’s disease and inner ear condition as well as noise
exposure incurred during his active military service in Vietnam, rather than by noise exposure
incurred during federal civilian employment. On his form report, Dr. Hatfield stated that
appellant’s noise exposure at the employing establishment was “tiny” compared to the level of
exposure incurred in the military and previous employment. The Board finds that Dr. Hatfield’s
opinion is not persuasive because it is equivocal in nature. The Board has held that medical
opinions which are speculative or equivocal in nature are of limited probative value on the issue
of causal relationship.11 Accordingly, the Board finds that Dr. Hatfield’s opinion is insufficient
to establish appellant’s claim.
An Office medical adviser reviewed Dr. Hatfield’s report and opined that there was
insufficient evidence to relate appellant’s hearing loss to workplace noise. He recommended an
additional opinion. The Board finds that, in view of the equivocal nature of Dr. Hatfield’s report,
the Office properly referred appellant for another second opinion with Dr. Hollingsworth.
On March 15, 2006 Dr. Hollingsworth reviewed the evidence, examined appellant and
concluded unequivocally that his condition was not causally related to his federal civilian
employment. He explained that Meniere’s disease is a metabolic condition, not caused by any
work factors, that is known to cause hearing deterioration. Dr. Hollingsworth also suggested that
appellant might have an inner ear autoimmune disease, likewise not work related, that
contributed to his condition. He noted that appellant’s history was significant for far greater
noise exposure in the military, that he had two ear surgeries and that his nonwork-related
metabolic conditions also contributed to his hearing loss. Dr. Hollingsworth concluded that it
was very unlikely that the noise exposure appellant incurred with the employing establishment,
which was relatively minor in comparison with his previous noise exposure and his nonworkrelated ear conditions, caused his hearing deterioration. After the hearing representative directed
further development, Dr. Hollingsworth provided a second report on December 5, 2006,
reiterating his opinion that appellant’s condition was not work related. He noted that appellant
experienced rapid hearing loss that was far more consistent with a metabolic or autoimmune
explanation than with the ordinarily gradual process of sensorineural hearing deterioration.
Dr. Hollingsworth stated: “I know [appellant] thinks his workplace conditions worsened his
Meniere’s disease, but it would have worsened regardless of any working environment.” He
found no basis on which to attribute any hearing loss or audiological condition to appellant’s
employment.
11

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history or which are speculative or equivocal in character have little probative value).

7

On appeal, appellant asserts that the Office, in referring him to more than one second
opinion specialist, engaged in “doctor shopping” pursuant to Carlton L. Owens.12 However, the
present case is distinguished from Owens which involved a situation where the medical referral
was to resolve a medical conflict under 5 U.S.C. § 8123(a). In the present case, neither medical
referral was for the purpose of resolving a medical conflict under section 8123(a). Instead, they
were second opinion referrals. Section 8123(a) authorizes the Office to require an employee
who claims disability as a result of an employment injury to undergo such physical examination
as it deems necessary. The determination of the need for an examination, the type of
examination, the choice of locale and the choice of medical examiners are matters within the
province and discretion of the Office. The only limitation on this authority is that of
reasonableness.13 As noted, Dr. Hatfield’s opinion was equivocal as it appeared to both support
and negate causal relationship. There also is no evidence that the Office sought a particular
opinion by posing leading questions to either second opinion physician.14
In these
circumstances, the Office acted reasonably in referring appellant to Dr. Hollingsworth.15
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
developed an occupational disease in the performance of duty.

12

36 ECAB 608 (1985).

13

John Watkins, 47 ECAB 597 (1996).

14

See Brenda C. McQuiston, 54 ECAB 816 (2003) (where the Board found that the Office posed leading
questions to a second opinion physician).
15

Appellant also asserts that Dr. Shea’s reports were not properly considered. However, as noted in the text of
this decision, Dr. Shea’s reports are insufficient to establish appellant’s claim.

8

ORDER
IT IS HEREBY ORDERED THAT the January 22, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 9, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

